Citation Nr: 0725275	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for herniated disc of the 
lumbar spine with left-sided radiculopathy and left hip 
avascular necrosis as secondary to the service-connected 
disability of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
December 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2007 the veteran testified at a videoconference Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his herniated disc of the lumbar 
spine with left-sided radiculopathy and left hip avascular 
necrosis is secondary to his service-connected left leg 
disorder.  Examiners during the veteran's 2 VA examinations 
dated in July 2002 and September 2006 did not attribute his 
low back and left hip disorders to his service-connected leg 
disorder.  In particular, his low back disorder has been 
related to a work injury in July 2002.  In a May 2002 letter, 
the veteran's private doctor, Dr. Schulte, opined that the 
veteran's back pain is related to his previous leg injury.  
Dr. Schulte further stated that the veteran's orthopedist, 
Dr. Sparks, also reached this conclusion.  

During his June 2007 Board hearing, the veteran provided 
testimony regarding Dr. Sparks opinion, however the actual 
opinion does not appear to be part of the record and the 
veteran should be asked to obtain it.  He stated Dr. Sparks 
performed his hip surgery in February 2007.  The veteran also 
testified that he has been receiving Social Security 
Administration (SSA) benefits and therefore his SSA records 
need to be associated with the claims folder.  Lastly, in 
July 2002 the veteran signed authorization forms for the 
release of his treatment records from Dr. Schulte and Dr. 
Spark.  These records need to be sought and included in the 
claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he obtain an opinion from his 
private orthopedic surgeon, Dr. Sparks 
regarding the etiologies of his current 
low back and left hip disorder, to include 
whether they are secondary to his left leg 
disorder.  He also should ask Dr. Sparks 
to comment on his July 2002 work related 
injury and provide a complete rationale 
for all opinion rendered.  

2.  The RO should obtain from the SSA 
copies of any determinations regarding the 
veteran's claims for disability benefits, 
along with the underlying medical records 
associated with such determinations.  

3.  The RO should obtain the veteran's 
treatment records from Dr. Sparks and Dr. 
Schulte and associate them with the claims 
folder.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



